In a mortgage foreclosure action, order striking out the answer of defendant P. & L. Garage, Inc., granting summary judgment under rule 113 of the Rules of Civil Practice, and dismissing the counterclaim, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Carswell, Adel and Close, JJ., concur; Hagarty, J., dissents and votes to reverse and to deny the motion, with the following memorandum: Upon the facts alleged, I am of opinion that the plaintiff is estopped from contesting the defendant-appellant’s rights under its lease, executed not only by the owner but by the mortgagee, Lawyers Title and Guaranty Company, in possession under an assignment of rents agreement.